EXHIBIT 32.02 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Global Peopleline Telecom, Inc. ( the "Registrant" ) on Form 10-Q for the quarter ended March 31, 2008, as filed with the Securities and Exchange Commission on the date hereof ( the "Quarterly Report" ), I,Ernest Cheung, Chief Financial Officer of the Registrant, certify, in accordance with 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: ( 1 ) The Quarterly Report, to which this certification is attached as Exhibit 32.02, fully complies with the requirements of Section 13 (a) or 15(d) of the Securities Exchange Act of 1934; and ( 2 ) The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and result of operations of the Registrant. Global Peopleline Telecom,Inc. January 22, 2009 /s/ Ernest Cheung Ernest Cheung Chief Financial Officer
